Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	In claim 10 “the hasp and loop” lack antecedent basis.  It appears this claim should depend from claim 8.	In claim 11 it is unclear if “a post” is the same post recited in parent claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3, 6, 11 (as understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson-Smith GB 2465821.	Wilson-Smith discloses a trailer anti-theft device comprising: 	a post 6 for supporting weight of a trailer tongue; 	a hitch ball 21 affixed the post configured to receive a trailer coupler of the trailer tongue; and 	a protective coupler shell 9 configured to selectively surround the hitch ball, further configured to surround, receive and secure a hitch coupler resting on the hitch ball, and still further configured to be disengaged to allow access to and removal of a hitch coupler from the hitch ball;	wherein the protective coupler shell comprises a lift-off shell and a locking system 8 configured to prevent disengagement of the protective coupler shell except by operation of an unlocking key;	wherein the protective coupler shell comprises two or more mating shell components 9 which, when mated in a closed configuration, define an interior volume configured to contain the hitch ball;	wherein the post is configured with an upper post portion 6 which is seperable from a lower post portion 1.
Claim(s) 1, 4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 2934499Y. by operation of an unlocking key.
Allowable Subject Matter
Claims 5, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/

Art Unit 3611



September 11, 2021